The Honorable Sam Pope Prosecuting Attorney 409 N. Main Street Hamburg, AR 71646
Dear Mr. Pope:
This is in response to your request for an opinion regarding expenses of court reporters. Specifically, you state that in the Tenth Judicial District, all court reporters are steno-mask reporters who use many cassette tapes during a year in their job of recording. You have asked the following question concerning expenses in this regard:
  Since the expense of buying these tapes is apparently not one of the specific expenses set out at Ark. Code Ann. 16-13-505, is their purchase price `an expense accruing in Circuit Courts' under Ark. Code Ann.  16-13-219, which the county in which the court is held is obligated to pay?
It is my opinion that the answer to this question is "yes." As you note, A.C.A. § 16-13-505 authorizes reimbursement for certain costs incurred while attending court away from the reporter's official station. These expense reimbursements, subject to a $4,500 cap, are to be made monthly by the Auditor of State. A.C.A. § 16-13-505 (b). A fund is created under A.C.A. §16-13-508 on the books of the State Auditor, State Treasurer and Chief Fiscal Officer for the payment of such expenses, as follows:
  There is created on the books of the Auditor of State, Treasurer of State, and the Chief Fiscal Officer a fund to be known as the Court Reporters' Fund, which fund shall be used exclusively for paying such salaries, transcript fees, and expenses of court reporters as may be provided by law to be paid from state funds. [Emphasis added.]
See also A.C.A. § 16-13-503(b)(2) ("[t]he salaries, together with such expenses as may be authorized by law for the court reporters to be paid from state funds shall be paid with moneys appropriated therefor by the General Assembly from the Court Reporters' fund").
While the General Assembly has thus clearly provided a mechanism for the payment of those reporters' expenses that are "to be paid from state funds," reference must also be made in this instance to the general provision for circuit court expenses. Arkansas Code of 1987 Annotated § 16-13-219(a) states that "[t]he expenses accruing in the circuit courts shall be paid out of the county treasury in which the court is held in the same manner as other demands."1 Subsection (b)(1) of this section states:
  These expenses shall include reasonable sums for the employment of secretaries by circuit judges and for reasonable office expenses and office supplies of the circuit judges.
In my opinion, it may reasonably be concluded that the cassette tapes of steno-mask reporters fall within this provision for circuit court expenses that are to be paid by the county. The fact that these expenses are not included in those to be paid from state funds under A.C.A. § 16-13-501 to -508 is not dispositive. In order to give effect to § 16-13-219, it must be concluded that with the exception of those expenses that are authorized and provided by law to be paid from state funds, circuit court expenses "shall be paid out of the county treasury." A.C.A. § 16-13-219(a). The expense in question would appear to be an expense "accruing in the circuit court."
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb
1 If the judicial district is comprised of more than one county, the expenses are prorated among the counties as the circuit judge directs. A.C.A. § 16-13-219(c).